DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–4, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka et al., US 3,844,160 A (“Yamaoka”). 
Regarding claim 1:
The limitation of “the inlet restrictor is configured to contribute to the generating of the negative pressure” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Additionally, the limitation of an “inlet restrictor” is interpreted to be a passive restrictor, an expansion nozzle or a check valve. This interpretation is consistent with the instant disclosure. Spec. dated Feb. 03, 2020 (“Spec.”) p. 10, [0037]. 
Yamaoka discloses a system (i.e., the degasification device for treating oil as shown in Fig. 1) for at least partially degassing a liquid (i.e., oil). Yamaoka Drawing, col. 2, ll. 1–18. The system comprising a consumer unit (i.e., transformer Tr) that is configured to consume degassed liquid (i.e., degassed oil). Id. at col. 2, ll. 22–28. The degassed liquid (i.e., degassed oil) is a portion of the oil that has been at least partially degassed (i.e., oil is degassed in the device SD). Id. at Drawing, col. 3, ll. 21–44.   
Yamaoka also discloses that the system also comprises a degasser (i.e., cylinder device SD). Yamaoka Drawing, col. 2, ll. 28–32. The degasser comprises a circulation path (i.e., the circulation path between oil-outlet port 12 and along which the oil can be circulated between a liquid accommodation volume (i.e., the inner chamber of cylinder 13) and one of an inlet to the consumer unit (i.e., see annotated drawing below). Id. at Drawing, col. 2–3, ll. 60–4 and col. 3, col. 21–28. The degasser also comprises a drive unit (i.e., piston valve 14) configured for circulating oil in the circulation path. Id. at Drawing, col. 2–3, ll. 60–4. Yamaoka also discloses that the drive unit 14 comprises a movable body (i.e., piston portion 141) configured to at least partially degas the liquid by generating a negative pressure (i.e., vacuum) in the liquid. Id. at Drawing, col. 3, ll. 16–21. 
Additionally, Yamaoka also discloses the claimed limitation of that an inlet restrictor (Yamaoka’s check valve V1) positioned in the circulating path upstream of the drive unit 14. Yamaoka Figure, col. 3, ll. 11–17. 

    PNG
    media_image1.png
    516
    650
    media_image1.png
    Greyscale

Regarding Claim 2:
Yamaoka discloses the claimed limitation of that the system according to claim 1, comprising the following feature of an inlet (i.e., oil inlet port) and an outlet (i.e., oil-outlet port 12) of the circulation path in the liquid accommodation volume of cylinder 13 are located at the same height level. Yamaoka Drawing, col. 2, ll. 28–32. 
Regarding Claim 3:
Yamaoka discloses the claimed limitation of that the system according to claim 1, wherein the circulation path is configured so that components of the liquid removed from the liquid (i.e., degassed liquid) are also circulated back to the liquid accommodation volume of cylinder 13 (i.e., as the circulation path is closed). Yamaoka Drawing, col. 3, ll. 4–8. 
Regarding Claim 4:
Yamaoka discloses the system according to claim 12 comprising the following feature of that the movable body 141 in the chamber of cylinder 13 forms part of one selected from the group consisting of a piston pump. Yamaoka Drawing, col. 2, ll. 39–46. 
Regarding Claim 7:
Yamaoka discloses the system according to claim 1, wherein:
the consumer unit is configured to consume only part of the degassed liquid (i.e., since a certain amount of oil would be left inside the device SD, only part of the degassed liquid enters the transformer Tr); Yamaoka Drawing, col. 3, ll. 12–17; and
the drive unit 14 is configured to circulate another part of the degassed liquid, which is not consumed by the consumer unit, back to the liquid accommodation volume (i.e., oil that remains in the liquid accommodation volume of cylinder 13 will enter chamber B—the lower portion of liquid accommodation volume via apertures 143). Yamaoka Drawing, col. 3, ll. 28–34. 
Regarding Claim 10:
Yamaoka as modified in claim 1 discloses a method for at least partially degassing liquid (i.e., gas resolved in oil). Yamaoka Fig. 1, col. 1, ll. 5–8. The method comprises circulating a liquid (i.e., oil) in a circulation path (as mapped in claim 1) between a liquid accommodation volume (i.e., the chamber of cylinder 13) on the one hand and an inlet (i.e., inlet 11) to a consumer unit (i.e., transformer Tr) consuming degassed liquid. Id. at Drawing, col. 2, ll. 65–4. The method comprises at least partially degassing the oil by generating a negative pressure (vacuum) in the liquid by operating a movable body (moving piston valve 14 to position 141) of a driving unit 14. Id. at Figure, col. 3, ll. 17–28.  The method also comprises restricting a flow of the liquid (oil) in the circulation path of Yamaoka to contribute to the generating of the negative pressure by providing an inlet restrictor V1 in the circulation path upstream of the drive unit 14 (as Yaomaoka discloses that valves V1 has to be closed in order to create vacuum). Yaomaoka Figure, col. 3, ll. 17–21. 
Regarding Claim 12:
Yamaoka as modified discloses the system according to claim 1, comprising a chamber defining the liquid accommodation volume (i.e., the chamber of cylinder 13), wherein the movable body 141 moves in the chamber. Yamaoka Drawing, col. 2, ll. 34–46. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 15–16 are rejected under 35 U.S.C. 103 as being obvious over Yamaoka in view of Berndt, US 2011/0214571 A1 (“Berndt”). 
Claims 17, 21–22 are rejected under 35 U.S.C. 103 as being obvious over Yamaoka et al., US 3,844,160 A (“Yamaoka”) in view of Bastian et al., US 5,976,226 A (“Bastian”). 
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Yamaoka in view of Bastian and Lecoq et al., FR 2 991 395 A1 (“Lecoq”). 
Regarding Claim 15:
Yamaoka does not disclose the system according to claim 1, wherein the consumer unit is configured to consume the degassed liquid by transporting at least a portion of the degassed liquid to a destination separate from the circulation path.
However, in the analogous art of liquid separation systems with degassers, Berndt discloses a sample separation device (i.e., liquid separation system 10) for separating a fluidic sample (i.e., sample fluid). Berndt Fig. 1, [0046] and [0002]. Berndt discloses that the sample separation device 10 comprising a pump (i.e., pump 20) for driving a mobile phase (i.e., from solvent supply 25) and the fluid sample when injected in the mobile phase via sampling unit 40. Id. at Fig. 1, [0046]. Berndt also discloses that the sample separation device 10 comprises a sample separation unit (i.e., separating device 30) for separation the fluid sample in the mobile phase. Id. at Fig. 1, [0046]. Additionally, Berndt discloses that a degasser 27 which is used to reduce the amount of dissolved gases in the mobile phase. Id. It would have been obvious to replace Berndt’s degasser 27 with Yamaoka’s system as modified in claim 1 because both serve the function of degassing liquid. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
With this modification, Yamaoka’s transformer Tr would be configured to consume the degassed liquid by transporting at least a portion of the degassed liquid to a destination (i.e., Berndt’s sample separation device 10) separate from Yamaoka’s circulation path. 
Regarding Claim 16:
With the modification in claim 15, the consumer unit could be interpreted as the Berndt’s pump 20. Berndt Fig. 1, [0046].  
The modification in claim 15 discloses the system according to claim 15, wherein the destination comprises a sample separation unit 10 of Berndt, and the consumer unit 20 of Berndt is configured to transport the at least portion of the degassed liquid as a pressurized mobile phase (i.e., the same way as Berndt’s solvent supply 25) to the sample separation unit 10 of Berndt. Berndt Fig. 1, [0046].
Regarding Claim 17:
Yamaoka does not disclose the claimed limitation of that the system according to claim 1, wherein the consumer unit—Transformer Tr of Yamaoka comprises a pump. 
Similar to Yamaoka, Bastian is directed to degasification of liquid from a transformer. Bastian Fig. 2, col. 1, ll. 9–15. Bastian discloses the claimed limitation of that an inlet restrictor (Bastian’s restrictor R) positioned in the circulation path upstream of a drive unit (Bastian’s impeller P). Bastian Fig. 2, col. 3, ll. 12–20. Bastian also discloses a pump P connected to a transformer T. Bastian Fig. 2, col. 5, ll. 9–19. Bastian further discloses that its restrictor R and pump P allows creating a high degree of de-saturation. Id.  It would have been obvious to include Bastian’s pump P upstream of Yamaoka’s transformer Tr and Bastian’s restrictor R in Yamaoka to create a high degree of de-saturation when necessary. With this modification, Yamaoka’s modified consumer unit would comprise a pump—Bastian’s pump P located immediately upstream of Yamaoka’s transformer Tr. 
Regarding claim 20:
Yamaoka does not disclose the claimed limitation of that the system according to claim 1, comprising a filter in the circulation path for filtering particles or debris out of the liquid, wherein the liquid is forced through the filter by the drive unit.
Both Yamaoka and Lecoq are directed to a closed circulation path including a degassing device for degassing oil. Yamaoka Drawing, col. 1–2, ll. 66–2 and Lecoq Fig. 1, p. 1. Both use a pump (i.e., piston valve 14 of Yamaoka and second injection pump 12 of Lecoq) to help circulation the oil in a closed circulation path.  Yamaoka Drawing, col. 2, ll. 22–32 and Lecoq, Fig. 1, p. 1. In addition, Lecoq discloses a filter (i.e., filter 15) in the circulation path. Lecoq Fig. 1, p. 3. Furthermore, Yamaoka discloses that the oil in the transformer may be degassed and purified. Yamaoka Drawing, col. 4, ll. 18–20. It would have been obvious to include a filter in the circulation path of Yamaoka because adding a filter in a closed oil degassing circulation path is recognized in the art as being suitable for closed oil degassing circulation path to purifying the oil before it enters the consumer unit. 

    PNG
    media_image2.png
    376
    585
    media_image2.png
    Greyscale

Regarding claim 21:
Yamaoka discloses a system (i.e., the degasification device for treating oil as shown in Fig. 1) for at least partially degassing a liquid (i.e., oil). Yamaoka Drawing, col. 2, ll. 1–18. The system comprising a consumer unit (i.e., transformer Tr) that is configured to consume degassed liquid (i.e., degassed oil). Id. at col. 2, ll. 22–28. The degassed liquid (i.e., degassed oil) is a portion of the oil that has been at least partially degassed (i.e., oil is degassed in the device SD). Id. at Drawing, col. 3, ll. 21–44.   
Yamaoka also discloses that the system also comprises a degasser (i.e., cylinder device SD). Yamaoka Drawing, col. 2, ll. 28–32. The degasser comprises a circulation path (i.e., the circulation path between oil-outlet port 12 and along which the oil can be circulated between a liquid accommodation volume (i.e., the inner chamber of cylinder 13) and one of an inlet to the consumer unit (i.e., see annotated drawing below). Id. at Drawing, col. 2–3, ll. 60–4 and col. 3, col. 21–28. The degasser also comprises a drive unit (i.e., piston valve 14) configured for circulating oil in the circulation path. Id. at Drawing, col. 2–3, ll. 60–4. Yamaoka also discloses that the drive unit 14 comprises a movable body (i.e., piston portion 141) configured to at least partially degas the liquid by generating a negative pressure (i.e., vacuum) in the liquid. Id. at Drawing, col. 3, ll. 16–21. 

    PNG
    media_image1.png
    516
    650
    media_image1.png
    Greyscale

Yamaoka does not disclose the claimed limitation the consumer unit comprising a pump.
Similar to Yamaoka, Bastian is directed to degasification of liquid from a transformer. Bastian Fig. 2, col. 1, ll. 9–15. Bastian discloses the claimed limitation of that an inlet restrictor (Bastian’s restrictor R) positioned in the circulation path upstream of a drive unit (Bastian’s impeller P). Bastian Fig. 2, col. 3, ll. 12–20. Bastian discloses a pump P upstream of transformer T. Id. at col. 3, ll. 11–20. Bastian also discloses that its restrictor R and pump P allows creating a high degree of de-saturation. Id. It would have been obvious to include Bastian’s pump P and inlet restrictor R in Yamaoka to create a high degree of de-saturation when necessary. With this modification, Yamaoka’s modified consumer unit would comprise a pump—Bastian’s pump P located immediately upstream of Yamaoka’s transformer Tr.  
Regarding claim 22:
The limitation of “configured to contribute to the generating of the negative pressure” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Modified Yamaoka discloses the claimed limitation of that the system according to claim 21, comprising an inlet restrictor (Bastian’s inlet restrictor R) positioned in the circulation path upstream of the drive unit 14 of Yamaoka. 
Allowable Subject Matter
Claims 8–9, 11, 13–14 and 5–6 are objected as they dependent on claim 1. They would be allowable if rewritten in independent form. 
Regarding claim 8:
Modified Yamaoka discloses the system of claim 1 for at least partially degassing a gas- containing liquid as discussed in claim 1. 
Modified Yamaoka does not disclose a sample separation device for separating a fluidic sample. Modified Yamaoka does not disclose that the sample separation device comprising a pump for driving a mobile phase and the fluidic sample when injected in the mobile phase. Modified Yamaoka also does not disclose that the sample separation device comprises a sample separation unit for separating the fluidic sample in the mobile phase. Modified Yamaoka does not disclose that the at least partially degassed liquid is supplied for creation of the mobile phase.
In the analogous art of liquid separation systems with degassers, Berndt discloses a sample separation device (i.e., liquid separation system 10) for separating a fluidic sample (i.e., sample fluid). Berndt Fig. 1, [0046] and [0002]. Berndt discloses that the sample separation device 10 comprising a pump (i.e., pump 20) for driving a mobile phase (i.e., from solvent supply 25) and the fluid sample when injected in the mobile phase via sampling unit 40. Id. at Fig. 1, [0046]. Berndt also discloses that the sample separation device 10 comprises a sample separation unit (i.e., separating device 30) for separation the fluid sample in the mobile phase. Id. at Fig. 1, [0046]. Additionally, Berndt discloses that a degasser 27 which is used to reduce the amount of dissolved gases in the mobile phase. Id. It would have been obvious to replace Berndt’s degasser 27 with Yamaoka’s system as modified in claim 1 because both serve the function of degassing liquid. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
 However, this combination does not teach that the pump 20 of Berndt is part of Yamaoka’s consumer unit—Transformer Tr. 
Claim 9 would be allowable because it depends on claim 8. 
Regarding claim 11:
Yamaoka as modified does not disclose a flow path bifurcation, and that one partial flow after the bifurcation is to be consumed by the consumer unit, and another partial flow is to be returned to the liquid accommodation volume. Yamaoka also does not disclose a splitting point upstream of at the inlet of the consumer unit to thereby form a first partial flow of the at least partially degassed liquid out of the degasser and into the consumer unit and a second partial flow of the at least partially degassed liquid back to the liquid accommodation volume.
Regarding Claim 13:
Yamaoka as modified does not disclose a liquid container separate from the liquid accommodation volume or that the drive unit is configured to circulate the liquid between the consumer unit, the liquid container and the liquid accommodation volume.
Claims 14 and 5–6 are allowable as they depend from claim 13. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. 112(b) rejections as the applicant has amended the claim to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant included a further limitation of inlet restrictor to overcome the current rejection. Applicant Rem. dated Oct. 24, 2022. 
The examiner points out that that the instant disclosure discloses that an inlet restrictor could be a check valve. Spec. p. 10, [0037]. Yamaoka’s check valve V1 would therefore read on this further limitation. Additionally, a second set of rejection based on Yamaoka in view of Bastian is presented to teach an inlet restrictor used in the degas circulation of a transformer. Details are provided above. 
The applicant also argues that Yamaoka’s transformer unit Tr is not a consumer unit. Applicant Rem. p. 9. The applicant argues that the instant invention requires a consumer unit configured to consume degassed liquid, which is different from generating gas in the liquid, as Yamaoka discloses. Id. The applicant also cites to the instant disclosure to illustrate that its consumer unit could comprises a pump. 
In response to the applicant’s arguments, the examiner would like to first point out that the limitation of “configured to consume degassed liquid” does not get patentable weight in instant claim 1 because it describes intended use/function rather than a structure of an apparatus. 
Additionally, it is noted that the consumer unit is broadly defined in the applicant’s disclosure as “any device capable of and configured for consuming degassed liquid for fulfilling its function,” which is cited in Applicant’s remark. Applicant Rem. p. 10 and Spec. [0012]. The examiner is thus interpreting the term broadly. Yamaoka’s transformer Tr is an oil-immersed electrical apparatus. Yamaoka col. 1, ll. 5–8. Yamaoka further discloses that the oil in the electrical apparatus would decompose and generate gas because of electrical arcs and faults. Id. at col. 1, ll. 9–14. The generated gas is analyzed to understand the nature and degree of abnormal phenomenon happening in the transformer as necessary damage-protecting counter measure. Yamaoka col. 1, ll. 9–29. Therefore, Yamaoka’s transformer is an device capable of decompose oil (consume oil) to fulfill its function of understand the nature and degree of abnormal phenomenon happening in the transformer, which is a consumer unit per the definition provided by the applicant. 
 Furthermore, as stated in the 35 U.S.C. 103 rejection above, Yamaoka’s consumer unit as modified by Bastian discloses a pump. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776